DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robordosa et al. (US PGPub 2001/0008258, hereinafter Rebordosa).
Regarding claim 1, Rebordosa discloses a food processing apparatus Q4- comprising:
a container (figure 1, container body 2) having an interior;
a sieve (figure 6, sieve 26) disposed within the interior of the container and dividing the interior into a processing volume and a collection volume (see figure 3); and
a processing member (chopping tool 3) for processing food disposed within the processing volume;
wherein the sieve comprises:
a first separation (inner sieve 27) member comprising a set of first holes (slits 35); and
a second separation member (outer sieve 28) adjacent the first separation member and comprising a set of second holes (slits 35) which are arranged such that they overlap the set of first holes to form a plurality of aligned openings which pass through the first and second separation members for allowing food to pass from the processing volume into the collection volume (see figure 7);
wherein the first and second separation members are movable relative to one other (paragraph 0040, “inner sieve is received by the outer sieve such as to enable it to be turned”) between a first position and a second position so as to vary the degree of overlap of the sets of first and second holes and to adjust the cross-sectional area of the aligned openings (paragraph 0040, “slits are thus moved relative to each other. In this way the width of the slits is varied”);
wherein each aligned opening is formed by at least two sides of one of the first holes and at least one side of one of the second holes;
characterized in that, in the second position, each aligned opening is defined by portions of each of aforementioned sides of the first and second holes which are shorter than in the first position such that the aligned openings have a smaller cross-sectional area when in the second position than the first position (see figure 7).
Regarding claim 2, Robordosa discloses the cross-sectional shape of each aligned opening being geometrically similar in the first and second positions (see figures 6 and 7).  In the figures, it can be seen that the openings would be ovals in both positions.
Regarding claim 3, Robordosa discloses the cross-sectional shape of each aligned opening, at least in the second position, comprising at least one intersection point formed by the intersection of two sides of the first and second holes partway along their length (see figure 7).
Regarding claim 4, Robordosa discloses the intersecting sides of the first and second holes being angled away form a path of movement of the first hole relative to the second hole (see figure 7).
Regarding claim 8, Robordosa discloses the width of the first holes being greater than the spacing between adjacent second holes such that a first hole can bridge a pair of adjacent second holes to form a pair of aligned openings (see figure 7).
Regarding claim 9, Robordosa discloses the first and/or second holes being reflectionally symmetric about an axis of symmetry which is perpendicular to a path of movement of the first hole relative to the second hole (see figure 7).
Regarding claim 10, Robordosa discloses the first and/or second holes being reflectionally symmetric about an axis of symmetry which lies on a path of movement of the first hole relative to the second hole (see figure 7).
Regarding claim 11, Robordosa discloses the first and second holes having the same cross-sectional shape (figure 7; paragraphs 0039-0040).
Regarding claim 12, Robordosa discloses the first and second separation members being bowl shaped (see figure 6) and the first and second separation members being rotatable relative to one another about an axis of rotation (paragraph 0040).
Regarding claim 13, Robordosa discloses the first and second separation members being rotatably coupled to one another at their centers (via bearing pin 11 in figures 6 and 7).
Regarding claim 14, Robordosa discloses the first and second separation members being coupled via a snap-fit connection (figure 6, bearing pin 11; paragraph 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robordosa et al. (US PGPub 2001/0008258, hereinafter Rebordosa) in view of Obersteiner et al. (WO 2017/037233, hereinafter Obersteiner, cited on an IDS).
Regarding claims 5-7, Robordosa is silent to the aligned openings having a quadrilateral cross-sectional shape as recited.  Obersteiner teaches a food processing apparatus having a sieve that includes diamond-shaped holes wherein two sides of the holes meet at a vertex (see figure 7).  If the holes of the apparatus of Robordosa were given the diamond shape of Obersteiner, the aligned openings would have a quadrilateral cross-sectional shape and the two sides of the first hole would intersect with the two sides of the second hole to form intersection points wherein a line drawn between the intersection points would be perpendicular to a line drawn between the first and second vertices and the intersection points are spaced on either side of the path of movement, meeting claims 5-7.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the holes of Rebordosa to match those of Obersteiner because the change in shape would have provided only the expected result of allowing material to move through the sieve, as evidenced by the references.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 15, Robordosa discloses a sieve for a food processing apparatus, the sieve comprising:
a first separation (inner sieve 27) member comprising a set of first holes (slits 35); and
a second separation member (outer sieve 28) adjacent the first separation member and comprising a set of second holes (slits 35) which are arranged such that they overlap the set of first holes to form a plurality of aligned openings which pass through the first and second separation members for allowing food to pass through the sieve (see figure 7);
wherein the first and second separation members are movable relative to one other (paragraph 0040, “inner sieve is received by the outer sieve such as to enable it to be turned”) between a first position and a second position so as to vary the degree of overlap of the sets of first and second holes and to adjust the cross-sectional area of the aligned openings (paragraph 0040, “slits are thus moved relative to each other. In this way the width of the slits is varied”);
wherein each aligned opening is formed by at least two sides of one of the first holes and at least one side of one of the second holes;
characterized in that, in the second position, each aligned opening is defined by portions of each of aforementioned sides of the first and second holes which are shorter than in the first position such that the aligned openings have a smaller cross-sectional area when in the second position than the first position (see figure 7).
Robordosa is silent to the triangular or quadrilateral cross-sectional shapes as recited.  Obersteiner teaches a food processing apparatus having a sieve that includes diamond-shaped holes (see figure 7) that, if provided to Robordosa would form the cross-sectional shapes in the aligned openings as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have changed the shape of the holes of Rebordosa to match those of Obersteiner because the change in shape would have provided only the expected result of allowing material to move through the sieve, as evidenced by the references.  See In re Dailey, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774